—In a proceeding pursuant to Family Court Act article 10, the father appeals from a dispositional order of the Family Court, Kings County (Lubow, J.), dated March 20, 1994, which, upon a fact-finding order of the same court dated March 22, 1993, inter alia, found that the father had neglected the child and ordered supervised visitation between the child and the father. The appeal brings up for review the fact-finding order dated March 22, 1993.
Ordered that the dispositional order is affirmed, without costs or disbursements.
We agree with the Family Court’s determination that the subject child is a neglected child within the meaning of Family Court Act § 1012 (f) (see, Matter of Baby Boy E., 187 AD2d 512). Furthermore, the dispositional order is in the best interests of the child (see, Matter of Commissioner of Social Servs. [Trudy I.] v Leona W., 192 AD2d 602). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.